          Case 1:17-cr-00531-KPF Document 55 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                       -v.-                           17 Cr. 531 (KPF)
JOSHUA MORCIGLIO,                                          ORDER
                              Defendant.

KATHERINE POLK FAILLA, District Judge:

         The parties are ORDERED to appear for a hearing on September 9,

2021, at 2:00 p.m. The hearing shall take place in Courtroom 618 of the

Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

     SO ORDERED.

Dated:        August 2, 2021
              New York, New York           __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
